Citation Nr: 1308126	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  05-21 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disorder of the lumbar spine. 

2.  Entitlement to service connection for disorder of the cervical spine.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel





INTRODUCTION

The Veteran had active duty service from July 1963 to July 1964. 

This matter came before the Board of Veterans' Appeals (Board) initially on appeal from a December 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's service connection claims for a neck condition and for a back condition. 

In May 2008, November 2009, and August 2011, the Board remanded these matters for additional development.  That development now completed, these issues are properly before the Board for review.


FINDINGS OF FACT

1.  A disorder of the lumbar spine was not manifest during service, was not manifest within one year of separation, and the Veteran's current diagnosis of lumbar degenerative joint disease is not attributable to service.  

2.  A disorder of the cervical spine was not manifest during service, was not manifest within one year of separation, and the Veteran's current diagnosis of cervical degenerative joint disease is not attributable to service.


CONCLUSIONS OF LAW

1.  A disorder of the lumbar spine was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 


2.  A disorder of the cervical spine was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in September 2004 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in December 2004.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Following a search, the RO found that the Veteran's National Guard records were unavailable.  However, as the Veteran claims that his back and neck pain resulted from an active duty incident, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, as directed by the August 2011 Board remand, the most recent VA examination was provided in October 2012 so as to ascertain whether any claimed disorder was etiologically-related to an inservice accident.  

To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report is adequate, as the examiner included a thorough review of the file, as well as a physical examination, and provided findings relevant to the issue at hand following the examination.  The Veteran's complaints and lay history were also considered and discussed, to include his account of a 1964 in-service accident, as was prior medical evidence of record.  Rationale was provided with the opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to these issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2012).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection

The Veteran claims that he suffers from disorders of the back and neck, and that each of these disorders is either related to an in-service injury in 1964.  In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the outset, the Board notes that the evidence of record does contain a diagnosis of degenerative joint disease of the lumbar and cervical spine.  Thus, element (1) of Hickson has been satisfied for these issues, as current diagnoses are of record.  

Turning to the question of in-service disease or injury, the Veteran's service treatment records are negative for complaints, diagnoses, or treatment for any disorder of either the lumbar or cervical spine.  On separation in July 1964, the examiner noted that the neck and spine were normal, and the only defect noted was pes planus.  

Post-service, the Veteran reported pain following an in-service injury as early as August 1995.  At that time, He indicated that he suffered a back injury, as well as a head injury, during active duty secondary to a truck accident.  In a VA outpatient report, dated in February 1999, he again reported and in-service injury, as well as lower back pain since approximately 1994.  He reported with back and neck pain on several other occasions, often noting that the pain began in the mid-1990's.  In September 2001, he denied trauma to the area, however he reported in January 2002 that he sustained an injury following an in-service motor vehicle accident (MVA), as well as a post-service accident.  In March 2002, as part of a questionnaire completed for the Social Security Administration (SSA), he indicated that his back pain began in 1984.

A statement from the Veteran's private provider, dated in April 2003, indicated that the Veteran suffered from chronic low back pain which was related to an injury suffered in the military in 1964.  It was further noted that the x-ray findings, after that incident, were not available.

He was first afforded a VA examination in conjunction with his claim in June 2008.  At that time, the Veteran reported that his spinal condition began when he worked in the shipyard, post-service, with pain when bending over.  He noted that he did not initially seek medical attention, but while in the National Guard in 1999, he had a medical evaluation with included an x-ray study.  The Veteran denied a history of trauma to the spine.  He complained of pain, decreased motion, stiffness, and weakness.  Imaging studies revealed some degenerative changes in the lumbosacral spine.  However, the examiner opined that it was less likely than not that his diagnosis was associated with his military service, as his separation examination was negative for back complaints, and he did not report symptoms for more than 30 years thereafter.  In addition, there was evidence of a post-service MVA.  The examiner went on to state that x-rays only revealed minimal degenerative joint disease which was consistent with aging.  Had the Veteran sustained a significant injury while in the military, it was noted that his back would have continued to be a factor throughout his life, and that it would be reasonable to expect treatment documentation.

During an additional VA examination, conducted in February 2011, the Veteran reported that he was on Route 66 in the Mojave Desert when he was involved in an in-service truck accident.  He was standing up in the truck and, when it was hit, he was thrown from the tailgate to the back wall of the truck.  He denied receiving any treatment at that time, instead noting that he was required to guard the food trailer with another soldier.  He stated that he guarded the trailer for a month and suffered from back pain at that time. He also indicated that he currently suffered from neck pain on a daily basis, as well as low back pain.  The Veteran reported pain, spasm, decreased motion, and stiffness.  

Following an examination, reverse lordosis (suggestive of pain and spasm) of the cervical spine was documented, along with degenerative disc disease, narrowing of disc spaces, marked osteoarthritis of the facet joint, and significant foramenal encroachment at C3-4, and C4-5.  As for the lumbar spine, minimal narrowing consistent with degenerative disc disease was noted, as well as mild to moderate osteoarthritis of the facet joints.  In addition to these findings, he was diagnosed with cervical and lumbar strain.  

The examiner opined that the Veteran's diagnoses were less likely than not caused by, or a result of, active duty service.  In support of that opinion, she stated that the Veteran reported with complaints of pain in the left hand due to a fall when he landed on his hand, and that the first notations involving back pain were more than 20 years after separation.

Following an August 2011 Board remand, in which it was noted that the February 2011 examiner failed to account for the Veteran's reports of an in-service MVA within the context of the negative opinion, an addendum opinion was provided in September 2011.  Again, the examiner determined that the Veteran's current cervical or lumbar spine diagnoses were less likely than not related to service.  In support of that opinion, she noted that a review of the entire military record documented one episode of back treatment secondary to a truck accident in 1964, and that there was no mention of a back disability on separation.  Further, it was again noted that more than 30 years passed before the Veteran reported the onset of back or neck pain.  Reports of a post-service MVA were noted, as was a possible back injury during the Veteran's tenure at a shipyard after separation.  The examiner stated that degenerative joint disease is common, and that a lifetime of pressure on the lower back can cause the cartilage that surrounds joints to deteriorate, a natural degeneration that accompanies the aging process, which is the primary cause of degenerative joint disease.  Although present, these disorders were not diagnosed in service, or within one year thereafter.

An additional VA examination was provided in October 2012.  Once again, the opinion was negative, indicating that it was less likely than not that current disorders of the neck and low back were related to service.  In support, it was noted that the Veteran had a significant risk factor for degenerative joint disease due to his post-service occupations, to include furniture mover, rigger at a shipyard, yard worker, and meat packing.  It was also pointed out that the Veteran did not develop symptomatic degenerative joint disease until age 60, which correlated to accepted medical principles documenting the onset of arthritis after the age of 50.  It was noted that stress on the neck or back could occasionally increase that stress, and therefore the risk of arthritis, and that x-ray evidence of arthritis did not exist until 2000.  It was also noted that prior x-ray records, from the early 1990's, were negative for arthritis.  The Veteran's alcohol use, per the examiner, may have also contributed to his musculoskeletal degeneration.  Finally, the examiner indicated that x-ray evidence found that the Veteran's arthritis was widespread across most joints, indicating a broader etiology for arthritis, and not a spinal injury.  Therefore, the examiner found that current diagnoses did not date back to an in-service accident in 1964, and that post-traumatic arthritis was unlikely to appear 30 years after the fact.
  
As such, while there is considerable medical evidence weighing against the Veteran's claim, there remains the positive, private opinion from April 2003.  When facing conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims folder.  The Court held that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."

In this case, the Board affords little probative weight to the private opinion of April 2003.  The examiner failed to provide a rationale, of any kind, in support of the assertion that a disorder of neck or spine was medically-linked to an in-service injury.  Although a review of the record is not a requirement for a probative medical opinion, the opinion was not fully articulated or consistent with other evidence of record, to include service treatment reports and VA medical records.

Instead, the Board assigns the highest probative value to the VA examination report of October 2012.  The opinion was well-reasoned and supported by a detailed, complex rationale consistent with other evidence of record, to include an exhaustive review of service treatment reports, private medical records, and VA outpatient treatment.  The examiner recounted the Veteran's in-service incident in its entirety, noting however that there were no complaints of back or neck problems until many years after separation, and that the Veteran's post-service occupational history, coupled with the natural aging process, was the most likely etiology of his claimed disorders. 

As to the Veteran's statements that these disorders are causally-related to an in-service injury, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Acknowledgement is given to the Veteran's assertions that his back and neck disorders are linked to a 1964 MVA during his period of active duty.  In that regard, he is deemed competent to report symptoms such as pain and weakness.    Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, as a layperson without medical knowledge, training, and/or experience, he is not found to be competent to provide an opinion as to whether a complex medical diagnosis is linked to one traumatic event.  Opinions of that nature require a level of medical expertise that the Veteran does not possess.  Indeed, as discussed above, the most probative medical experts have reviewed the claims file, examined the Veteran, and considered his personal statements, and ultimately determined that the Veteran's spinal disorders are not related to his military service.

Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.  Here, there is no persuasive lay or medical evidence to support a link between a currently-diagnosed lumbar and cervical disorders and his period of active duty.  

As such, while the Board has reviewed the Veteran's voluminous medical history of record, to include VA and private treatment noting sporadic complaints of neck and back pain more than 30 years after separation, the record lacks a probative medical opinion linking any chronic disorder of the lumbar or cervical spine to the Veteran's period of active service.  Therefore, there is no persuasive lay or medical evidence to support a link between currently-diagnosed degenerative disc disease of the cervical and/or lumbar spine and the Veteran's military career.  

In sum, the most probative evidence of record does not establish that the Veteran's currently-diagnosed neck or back disorders had their onset in service, or within one year after separation.  Instead, the most probative evidence of record indicates that it is less likely than not that any current spinal disorder is related to a 1964 MVA, or any other in-service trauma.  The Board has fully considered the lay statements of record, and does not doubt that the Veteran suffers from chronic neck and back pain.  However, and as explained above, the most probative evidence of record does not indicate that any current spinal disorder is related to a his period of military service.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claims, and therefore his claims for service connection for disorders of the lumbar and cervical spine must be denied.


ORDER

Entitlement to service connection for a disorder of the lumbar spine is denied. 

Entitlement to service connection for disorder of the cervical spine is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


